DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 30 November 2020 is acknowledged.
None of the claims appear generic to the following disclosed patentably distinct species:
Species I: Figures 1-5 disclose a container including four square/rectangular sidewalls, two angled walls and a bottom wall.
Species II: Figure 6 discloses a container including four square/rectangular sidewalls, two angled walls, each with a plurality of nubs and a bottom wall.
Species III: Figures 7A-7B disclose a container including three square/rectangular sidewalls, two angled walls and a bottom wall.
Species IV: Figures 8A-8B disclose a container including three square/rectangular sidewalls, four angled walls and a bottom wall.
Species V: Figure 9A discloses a container including three square/rectangular sidewalls, one curved wall and a bottom wall.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I requires a search for a container including four square/rectangular sidewalls, two angled walls and a bottom wall, not required by the other species. Species II requires a search for a container including four square/rectangular sidewalls, two angled walls, each with a plurality of nubs and a bottom wall, not required by the other species. Species III requires a search for a container including three square/rectangular sidewalls, two angled walls and a bottom wall, not required by the other species. Species IV requires a search for a container including three square/rectangular sidewalls, four angled walls and a bottom wall, not required by the other species. Species V requires a search for a container including three square/rectangular sidewalls, one curved wall and a bottom wall, not required by the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAVIER A PAGAN/Examiner, Art Unit 3735